Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed RCE and Amendments/Remarks 
Applicant's amendments/remarks of 07/14/2022 have been entered. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed of 08/11/2022 has been entered.
Independent claims 1, and 7 have been amended.
 Claims 1-4, and 7-10 remained pending.
Furthermore, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment cited below to move prosecution was  given in a verbal authorization with Attorney Tyler D. Wolf (Reg. No. 80290) on 08/24/2022 authorizing the amendments by way of Examiner’s amendments comprising the details as listed below.
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.

Amendments
The application has been amended as follows:

1. (Currently Amended) A coding system with speech recognition comprising: a programming data administration unit that collects oral information spoken by a plurality of users for each of programming elements comprising at least one of commands, functions, variables, and constants that are used in a specific programming language, analyzes the collected oral information and classifies it into similar words for each programming element, stores in a database, and administers, table information where the classified similar words are matched to their respective programming elements; a programming element identifying unit that extracts information on recognition of oral commands from an oral signal spoken by a user based on the table information and identifies the programming elements based solely on the information on recognition of oral commands; a programming code transforming unit that combines the programming elements and transforms the programming elements into programming codes that suit [[the]] a grammar system of a programming language based on consideration of a database of stored information; and a programming processing unit that provides a result of execution of the programming codes to a user terminal.

End of amendment.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-4, and 7-10 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, which teaches a system which has a programming element confirmation device for confirming a programming element with instruction, function, variable, constant or user voice command identity. The programming element is provided with a programming process part. The programming process part provides execution result of transformed programming code to a user terminal. A programming transcoder converts programming code. A main body is provided with a programming verification part in which conformity of the converted programming code is confirmed through the programming transcoder, where user voice command is compiled and debugged, as illustrated in the amended independent claims 1, and 7.

       Furthermore, claims 1-4, and 7-10 are further found to be allowable for at least reasons stated on at least pages 5-8 of applicant remarks/arguments dated 07/14/2022.       

                                        Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
08/25/2022